Per Curiam.
This is an appeal from a decree in a divorce proceeding. The case involves, with one exception, pure questions of fact. The statement of facts consists of between six and seven hundred pages of portrayal of domestic infelicity, which it would be neither edifying nor instructive to set forth in detail, or at all. But an examination of all the testimony in the case convinces us that the judgment of the court was justified in respect to all of the contested questions, viz., the granting of the decree, the disposition of the children, and the division of the property. In relation to the *462exception above mentioned, the appellant assigns as error the action of the court in refusing to sustain objections to •certain testimony which, it is claimed, was not justifiable under the issues raised by the pleadings.
But in addition to the fact that the record discloses that the alleged obnoxious testimony was not objected to until the testimony was substantially received, this case is tried here de novo, and excluding all illegal testimony, we think there is quite sufficient left to sustain the judgment. It will therefore be affirmed. The motion of appellant for costs for attorney’s fees in this court, over and above the statutory fees, will be denied.